Citation Nr: 1214666	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-20 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent, from March 1, 2006 to March 13, 2008, for service-connected prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran had active duty service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for prostate cancer residuals. The Veteran timely appealed the evaluation assigned for this disability.

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in June 2010 in Albuquerque, New Mexico; a transcript of that hearing is associated with the claims file.

In August 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In the February 2006 rating decision that is the subject of this appeal, the Veteran was awarded a 100 percent evaluation for his prostate cancer, effective from the date of his September 2005 claim.  A noncompensable evaluation, which was subsequently increased to 20 percent, was assigned from March 1, 2006.   Recently, by rating decision in November 2011, the RO again granted a 100 percent rating for the Veteran's prostate cancer, effective March 14, 2008.  Inasmuch as a higher rating is only available for the Veteran's prostate cancer residuals between March 1, 2006 and March 13, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for that period remains viable on appeal, and the Board has characterized the matter accordingly.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

From March 1, 2006 through March 13, 2008, the Veteran's residuals of prostate cancer were not manifested by a urinary retention disorder requiring intermittent or continuous catheterization, urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times or more times per day, urinary frequency manifested by a daytime voiding interval of less than one hour or awakening to void five or more times per night, or renal dysfunction.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for residuals of prostate cancer, from March 1, 2006 through March 13, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.115a and 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The case was last adjudicated in November 2011.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.

The Board is further satisfied that there has been substantial compliance with its August 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AMC afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and secured additional private treatment records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting medical literature and medical and professional opinions to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, as noted above, the Veteran has been assigned 100 percent ratings for his prostate cancer from his September 6, 2005 claim to February 28, 2006, and from March 14, 2008 onward.  As such, only the period from March 1, 2006 to March 13, 2008 is currently under consideration.

For the time period on appeal, the Veteran has been in receipt of a 20 percent evaluation for residuals of his prostate cancer under the provisions of 38 C.F.R. §4.115(b), Diagnostic Code 7528. 

Under Diagnostic Code 7528, a 100 percent rating is assignable for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. 38 C.F.R. § 4.115b.

As indicated below, renal dysfunction has not been shown at any time in the pertinent appeal period.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted. Id.

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.

In cases of obstructed voiding, a 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A noncompensable (zero percent) evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

Considering the pertinent evidence in light of the above, the Board finds that an initial evaluation in excess of 20 percent for the Veteran's residuals of prostate cancer is not warranted at any time from March 1, 2006 to March 13, 2008.  

In a June 2006 private treatment record, it was noted that the Veteran's urinary control was excellent, in terms of both stream and frequency.  He wore no protective garment.  He had no weight loss, night sweats, or abnormal growths.  
He complained of erectile dysfunction, and various methods of treatment for this were discussed.

In a February 2007 VA treatment record, it was noted that the Veteran was clear of disease.  Complaints of urgency and nocturia occurring 2 to 3 times per night were noted.  The Veteran denied hematuria or dysuria.

In an August 2007 private treatment record, it was again noted that the Veteran's urinary control was excellent, in terms of both stream and frequency.  He wore no protective garment.  He had no weight loss, night sweats, or abnormal growths.  He complained of erectile dysfunction, and various methods of treatment were discussed

On VA examination in February 2008, it was noted that the Veteran was clear of disease.  He reported urinary urgency and dribbling, but denied hesitancy, a weak stream, dysuria, straining to urinate, hematuria, urinary retention, and urethral discharge.  The Veteran's daytime voiding interval was 1 to 2 hours, and he reported voiding 3 times at night.  The Veteran reported continual urine leakage, requiring the use of an appliance.  No information was documented concerning 
the appliance, or the changing of absorbent materials.  The examiner noted there was no history or recurrent urinary tract infections, obstructed voiding, or renal dysfunction.  The Veteran was noted to suffer from erectile dysfunction as related to his prostate surgery.

At his June 2010 personal hearing, the Veteran testified that since his prostate surgery in 2005, he has required the use of absorbent materials for urinary leakage, and that these materials require changing at least a couple times a day.  See Hearing Transcript, p. 6.

Upon review of all of the evidence, including both medical and lay evidence, the Board finds that for the period from March 1, 2006 through February 26, 2008, the evidence does not support assignment of a rating greater than 20 percent for residuals of prostate cancer.  In this regard, the objective evidence is insufficient to establish the use of appliances or absorbent materials that were changed 2 to 4 times per day.  While the Veteran testified in June 2010 that he was required to change absorbent materials a couple times per day since 2005, this testimony is inconsistent with the actual medical evidence from the pertinent time period, including records from 2006 and 2007.  These records indicate that no protective garment was required.  Indeed, in an August 2007 private treatment record, it was specifically noted that he did not were a protective garment.  

Further, on the February 27, 2008 VA examination, the Veteran reported urinary urgency and dribbling, and continual urine leakage.  However, a private treatment report in April 2008 noted the Veteran reporting some urgency but only rare urge incontinence.  Leakage was not reported at that time.  In July 2008 he reported only occasional leakage and only occasionally wearing a pad.  In September 2008 he reported wearing no pads.  The Board recognizes that the April to September 2008 treatment reports are after the period of the appeal in question.  However, these reports reflect continued inconsistency between the contentions being raised concerning pad use for the purposes of this appeal and the information he provided to his private treatment provider.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Additionally, while the examination report mentioned the leakage required an "appliance," the Board finds, based on all of the evidence of record including the Veteran's own statements at the hearing, that the "appliance" actually referred to absorbent materials.  The only appliances or devices mentioned during the examination concerned the Veteran's erectile dysfunction.  When specifically asked whether he used an appliance during his hearing, he stated that he has only used pads.  Thus, while the Veteran is competent to testify as to his use of pads, the Board concludes that his contention as to the pad use requiring changing 2 or more times a day during the period in question, and the report of using an appliance, are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Additionally, none of the evidence suggests that the Veteran experienced urinary frequency with a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  There is also no evidence of obstructed voiding.  Thus, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the currently assigned 20 percent rating for this period.

The Board concludes that the medical findings on examination and the reports 
made to his treatment provider are of greater probative value than the Veteran's allegations regarding the severity of his prostate cancer residuals during the period of the claim in question.

The Board notes that to the extent the Veteran has suffered from erectile dysfunction as residual of his prostate cancer, service connection has been in 
effect for this disability since September 2005, and he receives special monthly compensation for anatomical loss of a creative organ.  Thus, the symptoms related to this disorder cannot be considered in assigning the evaluation for his prostate cancer residuals.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  

Finally, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that the claim for a higher rating for residuals of prostate cancer from March 1, 2006 to March 13, 2008 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating for the disability during the time pertinent to this appeal, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial evaluation in excess of 20 percent for residuals of prostate cancer, from March 1, 2006 through March 13, 2008, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


